DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 8/15/2019.
Claims 1-25 are presented for examination.

For Claim 1, the limitations of “a communication processor to receive” at line 2 and “a duplicator to … multiply” at lines 11-12 are considered as limitations invoke 35 U.S.C. 112(f) but has sufficient structure for perform the claimed receive and multiply functions (i.e., basic functions of general purpose computer); the limitations of “a credit generator to generate” at line 4 and “a source identifier to analyze” at line 8 are considered as limitations invokes 35 U.S.C. 112(f) but the specification provides an algorithm for performing the claimed specific computer functions. For limitations “the producing compute building block is to produce” at lines 1-2 of Claim 2 and “the communication processor is to send” at line 1-2 of Claim 6, each of the limitations are considered as limitations invoke 35 U.S.C. 112(f) but has sufficient structure for perform the claimed produce and send functions (i.e., basic functions of general purpose computer). For limitations “an aggregator to … combine” at lines 1-3 of Claim 3, “the aggregator is to query” at line 1 of Claim 4 and “the producing compute building block is to determine” at lines 1-2 of Claim 7, each of the limitations are considered as limitations invokes 35 U.S.C. 112(f) but the specification provides an algorithm for performing the claimed specific computer functions. For Claim 21, the limitations of “the means for communicating to receive” 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as 

Drawings
The drawings are objected to because
“DETERMINE N NUMBER OF CONSUMERS” at block 614 of Fig. 6 and “SEND A CONSUMER CREDIT TO EACH N CONSUMER” at block 616 of Fig. 6 should be “DETERMINE M NUMBER OF CONSUMERS” and “SEND A CONSUMER CREDIT TO EACH M CONSUMERS” respectively.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“determines a buffer” at line 1 of [0082] should be “determines a buffer characteristics”.
“(block 508)” at line 10 of [0082] should be “(block 506)” (note: the corresponding description for this block 508 is “the producer 402 initializes the buffer current slot to equal the first slot”; however based on steps/blocks 506 and 508 of Fig. 5 and [0083] from specification, action of “initializing the buffer current slot to equal first slot” is block 506 and block 508 is action of “the producer 402 provides a notification to the credit manager 210”).
“the aggregator 312 multiplies consumer credits” at line 8 of [0098] should be “the aggregator 312 combines consumer credits” (note: see [0076], “to initialize the aggregator 312 (FIG. 3) to combine consumer credits” from [0097] and “the aggregator 312 combining consumer credits” from [0099]).
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:
“a producing compute building block” at lines 1-2 should be “the producing compute building block” (note: line 3 of Claim 1 already includes “a producing compute building block”, Claim 13 or 24 which is similar to Claim 5 also uses “the producing compute building block” instead of “a producing compute building block”).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the intended meaning of “multiply the returned credit by a first factor” at lines 12-13 is not clear. According to the plain meaning of the language, the related limitation would require making a multiplication on the returned credit and the first factor. Using the example described by Fig. 4A for a better explanation, the returned credit is 1 credit and the first factor indicative of a number of consuming compute building blocks is 2 at this particular example. Thereby, the result of “multiply the returned credit by a first factor” is 2. Based on steps 614-616 of Fig. 6 and [0096]-[0097] from the specification, after performing the claimed multiplication action, the invention would send a consumer credit to each of the two consumers. Furthermore, based on [0075], the consumer credit indicates the number of available space/slot for the corresponding consumer to read. If the consumer credit sent to each of the two consumers is 2, then such credit does not reflect the actual/correct number of available space/slot for each consumer to read. If the consumer credit sent to each consumer is 1, then the system has to either sending the original returned credit to each of the consumer or dividing the result of “multiply the returned credit by a first factor” by the first factor to get 1 credit to send to each of the two consumers; however if so, then examiner or one with ordinary skill in the art would not understand why the invention would perform the claimed multiplying action/step if the invention needs to send the original returned credit directly or to perform a division action after the multiplication action (the multiplication action is multiplying the returned credit by the number of consumers and the division action is dividing the result of the multiplication action by the number of consumers, and thus the result of the division action is still the returned credit).
For the purpose of examination, examiner interprets the claimed limitation as the following: replicate the returned credit by a first factor times (such as, using the returned credit is 1 and there are two consumers described by Fig. 4 as example, the claimed limitation would replicating the returned credit of 1 twice to get two 1 credit. Thereby, the invention is able to send each of the two consumers 1 credit).
Note: if Applicant also agrees such interpretation, then Applicant is suggested to amend the corresponding descriptions about multiplying from the specification to certain similar language to imply it is replicating the returned credit for a number of times indicated by the number of consumers for the corresponding producer. 
Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 9, Claim 9 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 16, Claim 9 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites function of generating/modifying data (i.e., the limitation related to “multiply the returned credit by a first factor”. Note: the limitation “multiply the returned credit by a first factor” here based on 35 U.S.C. 112(b) rejections set forth above is interpreted as duplicate the returned credit by a first factor times) based on mental processes (i.e., evaluation or judgment of “whether the returned credit originates from the producing compute building block or a consuming compute building block”). Mental processes have been found by the courts to be abstract.
Note: the plaining meaning interpretation of limitation “multiply the returned credit by a first factor” is considered as performing a multiplication operation on the returned credit and a first factor to generate a result, such limitation is considered as mathematical concepts. Like mental processes, mathematical concepts have been found by the courts to be abstract too.

The other additional limitations like “communication processor”, “a producing compute building block”, “a credit generator”, “buffer”, “a source identifier”, “a consuming compute building block” and “a duplicator” are merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 1 explained above. The other additional limitations like “receive configuration information” and “generate a number of credits” is merely data gathering which is adding insignificant extra-solution activity to the judicial exception. In this way, none of the additional limitations indicative of integration the abstract into a practical application.
Thereby, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.



For other additional limitations like “receive configuration information” and “generate a number of credits” are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The followings are some evidences to show such well-understood, routine, conventional activities.

Fig. 5, lines 36-38 of col. 10 and lines 39-45 of col. 11 from Mrazek et al. (US Patent 9367487 B1) discloses: there is a producer credit for a producer component indicating the number of spaces/slots of memory for the producer to be wrote and a consumer credit for a consumer component indicating the number of spaces/slots of memory for the consumer to be read. Such concepts/features here would inherently require receiving configuration information indicating number of available spaces/slot of the memory for the producer to be wrote and generate corresponding produce credit for the producer; otherwise the producer credit would not indicate the number of spaces/slots of memory for the producer to be wrote correctly.
[0025] from Nalluri et al. (US PGPUB 20140160138 A1) discloses concepts of source engine use credits information to indicate the number of slot/space that the source engine available to send to the target engine: source engine. Similar to the explanation above for reference Mrazek et al., the system of Nalluri et al. also needs to receive certain information indicating the number 

In this way, none of the additional limitations are indicative of an inventive concept at step 2B analysis of 2019 PEG.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, for each of Claims 2 and 7-8, the limitations are merely further explaining what the produce compute building block is doing and the definition of configuration information. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claims 2 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Similar to Claim 1, Claim 3 further recites generating/modifying a single producer credit based on mental processes (i.e., evaluation or judgment of “the source identifier identifies the returned credit originates from the computing compute building block”) that is considered as an abstract idea) without significantly more.

For Claim 4, Claim 4 further recites mental process (i.e., evaluation or judgement of “query a computer to determine when to combine the multiple returned credits into a single producer credit”) and mathematical concepts (i.e., “the counter is to increment”). Both of mental process and mathematical concepts have been found by the courts to be abstract. The additional limitation “the aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 4 explained above which is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. Thereby, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For Claim 5, the limitations are merely further explaining what the produce compute building block is doing. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

an abstract idea) without significantly more.
Figs. 5-6 and lines 28-30 of col. 16 from Mrazek et al. (US Patent 9367487 B1) discloses: the credit producer 524 transmits the received credit to the credit consumer 512 and the destination counter 510 in the source credit interface 502 via the credit path 526
Fig. 4 and [0078] from SEO (US PGPUB 20170177491 A1) discloses: the source module send a credit to the target module.

Regarding to Claim 9, Claim 9 is a product claim recites same processes as the system Claim 1, and thus Claim 9 also recites abstract idea has been found by the courts. Except for the similar additional limitations explained by the rejection of Claim 1 above, the other additional limitations from Claim 9 like “a non-transitory computer readable storage medium” is merely use a computer or computing device as a tool to perform the abstract idea. Thereby, similar to Claim 1, Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 10-15 is rejected under 35 U.S.C. 101 because an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 2-6 and 8 above respectively.

Regarding to Claim 16, Claim 16 is a method claim recites same processes as the system Claim 1, and thus Claim 16 also recites abstract idea has been found by the courts. There is no other additional other limitations as explained at the rejection of Claim 1 above for Claim 16. Thereby, similar to Claim 1, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 22-25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The allowable claim limitations for Claim 1 as example are “a source identifier to analyze a returned credit to determine whether the returned credit originates from the producing compute building block or a consuming compute building block; and a duplicator to, when the returned credit originates from the producing compute building block, multiply the returned credit by a first factor, the first factor indicative of a number of consuming compute building blocks identified in the configuration information”.

The followings are some found prior art references:
Mrazek et al. (US Patent 9367487 B1) discloses: there is a producer credit for a producer component indicating the number of spaces/slot of memory for the producer to be wrote and a consumer credit for a consumer component indicating the number of spaces/slots of memory for the consumer to be read (see Figs. 5-6, lines 36-38 of col. 10, lines 39-45 of col. 11; “A credit corresponds to a unit of memory space in which a data packet of control information may be stored”, “The count of the source data buffer counter 508 reflects the memory space available in the source data buffer 504. The count of the destination counter 510 reflects the number of credits available in the destination credit interface 514”). The producer side directly sends corresponding credit to consumer side without a single manager or controller to determine the 
Nalluri et al. (US PGPUB 20140160138 A1) discloses: a producer may send multiple semaphore signals to one or more consumers (see [0053]).
Walker (US PGPUB 20180198724 A1) discloses: a manager or controller unit control credit returns to one or more source in a multi-source environment (see Fig. 1). Such manager or control unit would determine the received credit is from source device or target device (see step 502, 512 of Fig. 5, [0035] and [0037]).
Diard et al. (US PGPUB 20070098080 A1) discloses: releasing a semaphore for each destination frame buffer that data are copied to from the primary frame buffer, i.e., replicating or duplicating a semaphore information/data for number of times based on the number of destination frame buffers associated with the primary frame buffer (see [0055]. Note: if the system does not replicating/duplicating the semaphore information/data for the number of times equal to the number of associated destination frame buffers, then the system cannot perform the action of releasing a semaphore for each destination).
Goh et al. (US PGPUB 20070174344 A1) discloses: an exchange of FC credits may occur in response to every transaction between a producer and a consumer. Once a transaction and its associated FC credits are consumed, the consumer may send updated FC credit information to the producer to inform the producer of buffer availability in the consumer (see [0024]).

Seely (US PGPUB 20190238485 A1) discloses: credit mechanism used to track credits available at both of source node and destination node to track credits available transmitting between source node and destination node (see Fig1. and Claim 8).
Choudhary et al. (US PGPUB 20190236038 A1) discloses: combining or aggregating multiple credits into one single credit (see [0047]; “credits for multiple messages may be combined in a single credit return message”).
Howard et al. (US PGPUB 20050044327 A1) discloses: updating the write index to indicate a next write element position (see [0011]).

However, none of the references above alone or in combination would discloses the concept of determining the returned credit is returned from a producer side, i.e., the returned credit is a producer credit, in response to such determination, duplicating the returned credit to generate a number of replicas of the returned credit, wherein the number of replicas is determined based on the number of corresponding consumers of the producer which returned the returned credit. Some of the references above alone or in combination only discloses generating number of replicas of credits or semaphores for the producer in order to sending those number of replicas to associated consumers in order to make each of the associated consumers would have a corresponding credit or semaphore that indicates available space/slot/buffer to read (note: even ). However, such generation does not performed in response to the producer to return a credit and 
Note: the manager or controller from Walker (US PGPUB 20180198724 A1) does determine the received or returned credit is received from a source side or a destination side. However, Walker does not perform the actions of replicating the returned credit from the source side to generate multiple number of credits to be sent to the destination side.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196